Citation Nr: 0833663	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-44 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 until 
April 1972.  

An April 2004 rating decision, from the regional office (RO) 
in Jackson, Mississippi, denied reopening the veteran's claim 
for service connection.  
In a March 2006 decision, the Board denied reopening the 
veteran's claim.  

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a January 2007 order granted the parties' joint 
motion for remand, vacating the Board's March 2006 decision 
and remanding the case for compliance with the terms of the 
joint motion.  In January 2008, the Board remanded this claim 
for adequate notice to the veteran.

The original application for benefits included a claim for a 
rating increase for his service-connected hearing loss.  The 
April 2004 rating decision continued a noncompensable rating 
for high frequency hearing loss.  No notice of disagreement 
was filed in regards to a hearing loss claim, and it is thus 
not currently before the Board.  

The veteran, in a December 2003 statement, raised new claims 
for service connection for pain in his legs, secondary to his 
back disorder.  However, this matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The veteran also requested a hearing before a member of the 
Board, which was scheduled for April 2005.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted a good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  

The issue of entitlement to service connection for a back 
disorder, including lumbosacral strain, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 9, 1972 rating decision, the RO denied service 
connection for a back disorder; in a July 11, 1972 letter, 
the RO notified the veteran of the determination and of his 
appellate rights, but he did not appeal the claim and the 
decision became final.

2.  The evidence associated with the claims file relates to 
an unestablished fact necessary to substantiate the claim for 
a back disorder, including lumbosacral strain.


CONCLUSIONS OF LAW

1.  The RO's June 9, 1972 decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder, 
including lumbosacral strain.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a back disorder, including lumbosacral strain.  
This is a complete grant of the benefit sought on appeal.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary.

New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for a back disorder, including lumbosacral strain.  The 
appellant's original claim for this disorder was originally 
denied in a June 9, 1972 rating decision, which found the 
veteran to have a history of back complaints preexisting 
service and an impression of a herniated disc in service; 
however, a herniated disc was not found at separation and his 
lumbar spine was found to be normal.  The appellant did not 
appeal the decision; therefore, the June 9, 1972 decision 
became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1103.  
He is currently appealing an April 16, 2004 rating decision.  

Although the RO denied the reopening of this claim in an 
April 16, 2004 rating decision, based on a determination that 
the evidence was not new and material, the Board is required 
to consider whether new and material evidence has been 
received to reopen the claim on a de novo basis.  The 
submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered new medical evidence, including an August 1996 
private medical statement from J.H.D., D.C., stating that the 
veteran's low back pain started thirty years ago and was 
aggravated by his service.  The Board finds the newly 
associated evidence to have not been previously submitted and 
to relate to an unestablished fact necessary to substantiate 
his claim.  Accordingly, the Board finds that the claim for 
service connection for a back disorder, including lumbosacral 
strain, is reopened.  


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for a back disorder, including lumbosacral strain, 
is reopened; to this extent only, the appeal is granted.  


REMAND

The veteran essentially contends that his back disorder 
mainly developed due to his service, as indicated in his 
December 2004 VA Form 9.  

A VA examination was provided to the veteran in May 1972.  He 
reported falling out of a pickup truck and onto pavement 
prior to service, hurting his back; he also said that he had 
hurt his back working at a meat packing plant in 1968.  He 
also reported back pain in service, which is supported by 
numerous service treatment records.  An August 1996 private 
medical record from J.H.D., D.C. reported that the veteran 
had chronic low back pain, aggravated by his service.  An 
April 1999 private record from the Memphis Orthopaedic Group 
noted that the veteran injured his back on March 28, 1999, 
while doing some lifting.  VA outpatient treatment records 
generally indicate that the veteran receives treatment for a 
back disorder.  No VA examination has been provided to 
determine if the veteran has a current back disorder due to 
service, specifically including whether any pre-existing back 
disorder was aggravated in service and should be provided.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the 
veteran and request information 
concerning his medical treatment 
between his first back injury prior to 
service and the medical opinions he has 
currently submitted for review; as well 
as, for all other treatment providers 
related to his disorder not already of 
record.  This specifically includes any 
additional records of his reported 
intercurrent injury in March 1999 and 
his pre-service back injuries.  After 
obtaining the necessary authorizations 
from the veteran, the RO/AMC should 
then obtain the veteran's applicable 
medical records and associate them with 
the claims file.

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be informed in writing.

	2.  After any identified medical 
records are associated with the claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any back 
disorder, including lumbosacral strain, 
found to be present.  

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any back disorder found was caused 
or aggravated by service, and if 
possible to what extent it was 
aggravated beyond the natural 
progression of the disorder.  
Additionally, the examiner should 
address whether any back disorder is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
due to any intercurrent injuries 
following service, and if possible, to 
what extent any back disorder found is 
due to an intercurrent injury.

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 







 Department of Veterans Affairs


